Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to correspondence filed 06/24/21 regarding application 16/400,905, in which 30 and 40 were amended. In order to expedite allowance, the examiner has further amended claims 30, 40, and 43, and cancelled claims 35 and 42. Claims 30-34, 36-41, and 43-49 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeremy Carney, Reg. No. 75,717 on 07/06/21.

The application has been amended as follows:
In the claims:

1. – 29.  (Canceled)
		
(Currently amended)  A system comprising:
computer-readable memory storing executable instructions; and
one or more processors in communication with the computer-readable memory, wherein the one or more processors are programmed by the executable instructions to:
receive interaction data representing one or more user interactions; 

generate future hint data using the interaction data, wherein the future hint data represents at least a first natural language understanding (“NLU”) domain with which a future user utterance is likely to be associated, and wherein the first NLU domain is one of a plurality of NLU domains;
establish a natural language processing session subsequent to generating the future hint data;
receive natural language data representing a user utterance occurring during the natural language processing session; 
access, in response to receiving the natural language data, the future hint data representing at least the first NLU domain;
determine, based at least partly on the future hint data, that the natural language data is associated with the first NLU domain; 
generate first intent data based at least partly on the natural language data, wherein the first intent data represents a first intent associated with the first NLU domain; [[and]]
generate second intent data based at least partly on the natural language data, wherein the second intent data represents a second intent associated with a second NLU domain;
rank the first intent data above the second intent data based at least partly on the future hint data; and
generate response data based at least partly on the first intent data.

(Previously presented)  The system of claim 30, wherein the one or more processors are further programmed by the executable instructions to determine, based at least partly on the future hint data, that the natural language data is associated with the first intent, wherein the first intent is one of a plurality of intents associated with the first NLU domain.

(Previously presented)    The system of claim 30, wherein the one or more user interactions includes a non-utterance interaction of a user.

(Previously presented)  The system of claim 30, wherein the first NLU domain is associated with intents related to at least one of: phone dialing, shopping, getting directions, playing music, or performing a search.

(Previously presented)    The system of claim 30, wherein the one or more processors are further programmed by the executable instructions to: 
analyze the interaction data and the history data; and
determine, based at least partly on a result of analyzing the interaction data, that the future user utterance is likely to be associated with the first NLU domain. 

 (Canceled)
 
(Previously presented)  The system of claim 30, wherein the one or more processors are further programmed by the executable instructions to generate NLU result data using the natural language data and a first NLU component of a plurality of NLU components, 
wherein the first NLU component is associated with the first NLU domain, and
wherein the NLU result data represents a named entity of a plurality of named entities corresponding to an executable action associated with the first intent.

(Previously presented)  The system of claim 30, wherein the one or more processors are further programmed by the executable instructions to:
receive audio data representing the user utterance; and
generate the natural language data using the audio data and an automatic speech recognition (“ASR”) component.

(Previously presented)  The system of claim 30, wherein the executable instructions to generate the response data comprise executable instructions to:
generate response text data using a natural language generation component; and
generate response audio data using the response text data and a text-to-speech component.

(Previously presented)  The system of claim 30, wherein one or more processors are further programmed by the executable instructions to send the response data to a remote device configured to present a response using the response data.

(Currently amended)  A computer-implemented method comprising:
under control of one or more computing devices configured with specific computer-executable instructions,
receiving interaction data representing one or more user interactions; 
storing history data regarding the one or more user interactions;
generating future hint data using the interaction data, wherein the future hint data represents at least a first natural language understanding (“NLU”) domain with which a future user utterance is likely to be associated, and wherein the first NLU domain is one of a plurality of NLU domains;
establishing a natural language processing session subsequent to generating the future hint data;
receiving natural language data representing a user utterance occurring during the natural language processing session; 
accessing, in response to receiving the natural language data, the future hint data representing at least the first NLU domain;
determining, based at least partly on the future hint data, that the natural language data is associated with the first NLU domain; 
generating first intent data based at least partly on the natural language data, wherein the first intent data represents a first intent associated with the first NLU domain; [[and]]
generating second intent data based at least partly on the natural language data, wherein the second intent data represents a second intent associated with a second NLU domain;
ranking the first intent data above the second intent data based at least partly on the future hint data; and
generating response data based at least partly on the first intent data.

(Previously presented)  The computer-implemented method of claim 40, further comprising determining, based at least partly on the future hint data, that the natural language data is associated with the first intent, wherein the first intent is one of a plurality of intents associated with the first NLU domain. 

(Canceled)

(Currently amended)  The computer-implemented method of claim [[42]] 40, wherein ranking the first intent data [[and]] above the second intent data based at least partly on the future hint data comprises adjusting a rank of at least one of the first intent data or the second intent data.
 
(Previously presented)  The computer-implemented method of claim 40, wherein receiving the interaction data comprises receiving data representing a non-utterance interaction of a user.

(Previously presented)  The computer-implemented method of claim 40, wherein receiving the interaction data comprises receiving at least a portion of the interaction data in response to prompt.  

(Previously presented)  The computer-implemented method of claim 40, further comprising: 
analyzing the interaction data and the history data; and
determining, based at least partly on a result of analyzing the interaction data, that the future user utterance is likely to be associated with the first NLU domain. 

(Previously presented)  The computer-implemented method of claim 40, further comprising generating NLU result data using the natural language data and a first NLU component of a plurality of NLU components, 
wherein the first NLU component is associated with the first NLU domain, and
wherein the NLU result data represents a named entity of a plurality of named entities corresponding to an executable action associated with the first intent.

(Previously presented)  The computer-implemented method of claim 40, further comprising:
receiving audio data representing the user utterance; and
generating the natural language data using the audio data and an automatic speech recognition (“ASR”) component.

(Previously presented)  The computer-implemented method of claim 40, wherein the generating the response data comprises:
generating response text data using a natural language generation component; and
generating response audio data using the response text data and a text-to-speech component.


Response to Arguments
Amended independent claims 30 and 40 overcome the 35 U.S.C. 103 rejections of claims 30-34, 36-41, and 43-49 based on Hebert, Yamamoto, Chai, Cristo, and Elad, and so they are withdrawn. 

Allowable Subject Matter
Claims 30-34, 36-41, and 43-49 are allowed.
The following is an examiner’s statement of reasons for allowance: 



A combination or modification of Hebert and the other prior art of record would not have resulted in the limitations of claims 30 and 40, and therefore claims 30 and 40 would not have been obvious to one of ordinary skill in the art at the time of the invention.

. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                               07/06/21